Appellant files a motion for rehearing wherein he complains that the allegation and proof do not correspond relative to ownership and possession of the cotton alleged to have been stolen in this cause.
The indictment alleged the cotton to be in the possession of L. E. Bartlett and owned by him, and we quote from his testimony relative thereto:
"On the 23rd of April, 1936, I had thirty-five bales of cotton in the Hackberry Gin yard. I had the sole custody, control and actual management of the cotton that I have testified about on the 23rd of April, 1936. * * * I did not give my consent to this defendant or any other person to take that cotton. The cotton was stored here in Lynn County, Texas. I was the sole owner of the cotton and had the management, custody and control of the cotton at that time."
Appellant further contends that on account of the fact that Mr. Bartlett, the owner of the cotton, owed ginning charges on said cotton, the same was a lien against said cotton, and it was still at the gin and was in possession of the ginner. The only testimony relative to the ginning charges on said cotton comes from Mr. Bartlett, who testified as follows:
"I had not paid all of the ginning on this cotton on the 23rd of April, 1936. I couldn't say whether I had paid the ginning on these three bales of cotton at that time or not. I did owe some ginning to the gin. I left my bales of cotton down there *Page 570 
on the gin yard at the gin. They gave me some tickets to evidence my ownership of the cotton. I have my tickets at home. I never did sell my tickets."
We also quote from the testimony of Albert Basinger as follows:
"I live at Southland, Texas, and am in the gin business. I was in the gin business during the year of 1936. * * * I ginned some cotton out there for Mr. L. E. Bartlett. * * * Mr. Bartlett had some cotton there at the Hackberry gin yard, and had the right to go and get the cotton any time."
Appellant again complains of the lack of testimony to corroborate that of the accomplice Geurin tending to connect the appellant with the commission of this offense. We think this matter has been gone into fully in the original opinion herein. We can see no good reason for again going into the matter, but adhere to the expressions in the original opinion relative thereto.
There is nothing in the motion for rehearing that causes us to change our ideas relative to the matters herein raised, and the motion is therefore overruled.
Overruled.